United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2826
                        ___________________________

                              Joseph Anthony Favors

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

         Samantha Ensz, et al., in their Individual and Official capacities

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                            Submitted: January 3, 2022
                              Filed: January 7, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Joseph Favors, who is civilly committed to the Minnesota Sex Offender
Program (MSOP), brought this § 1983 action asserting retaliation and deliberate
indifference claims against various MSOP officials acting in their official and
individual capacities, the eighth lawsuit Favors filed in the District of Minnesota
against MSOP officials in 2020 and 2021. Favors appeals the district court’s1 order
granting defendants’ motion to dismiss, to which Favors did not respond, because
defendants are entitled to Eleventh Amendment immunity and qualified immunity
from the official capacity and individual capacity claims; denying his motion for
leave to amend his complaint, which he filed without a proposed amended pleading;
denying his motion for a harassment restraining order against non-parties; and
declining to exercise supplemental jurisdiction over his state law claims.

    After careful review, we affirm for the reasons stated in the district court’s
Memorandum Opinion and Order dated August 2, 2021. See 8th Cir. R. 47B.
                    ______________________________




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.

                                        -2-